              Case 1:20-cv-01064-RDB Document 20 Filed 08/04/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

__________________________________________
                                           )
CHESAPEAKE BAY FOUNDATION, INC., et al., )
                                           )
                      Plaintiffs,          )
                                           )
              v.                           )                    Civil Action No. RDB-20-1064
                                           )
ANDREW R. WHEELER, in his official         )
capacity as Administrator of the U.S.      )
Environmental Protection Agency, et al.,   )
                                           )
                      Defendants.          )
 _________________________________________ )

                    JOINT MOTION TO MODIFY SCHEDULING ORDER

         Plaintiffs Chesapeake Bay Foundation, Inc. and ShoreRivers, Inc. (collectively,

“Plaintiffs”), jointly with Defendants Andrew R. Wheeler, in his official capacity as Administrator

of the U.S. Environmental Protection Agency (“EPA”), EPA, Rickey Dale James, in his official

capacity as Assistant Secretary of the Army (Civil Works), and the U.S. Army Corps of Engineers

(collectively, the “Agencies”), by and through undersigned counsel move the Court to modify this

Court’s July 21 Scheduling Order. ECF No. 19.

         Additionally, in accordance with the Scheduling Order’s August 4 deadline to initially

report whether there is unanimous consent to proceed before a United States Magistrate Judge, the

Parties report that there is not unanimous consent to proceed before a United States Magistrate

Judge.

         In support of this motion, the Parties state the following:

         1.       This case concerns a challenge to a final rule issued by the Agencies entitled

“Navigable Waters Protection Rule: Definition of ‘Waters of the United States,’” 85 Fed. Reg.




                                                   1
             Case 1:20-cv-01064-RDB Document 20 Filed 08/04/20 Page 2 of 5



22,250 (Apr. 21, 2020) (the “2020 Rule”). The 2020 Rule defines “waters of the United States”

under the Clean Water Act and replaced a rule entitled “Definition of ‘Waters of the United

States’—Recodification of Pre-Existing Rules,” 84 Fed. Reg. 56,626 (Oct. 22, 2019) (the “2019

Rule”).1 The 2020 Rule went into effect on June 22, 2020, in all states except Colorado.2

        2.       Plaintiffs initiated this lawsuit on April 27, 2020, challenging the 2020 Rule under

the Administrative Procedure Act. ECF No. 1. Plaintiffs filed a separate lawsuit challenging the

2019 Rule on the same day. See Chesapeake Bay Found., Inc. v. Wheeler, No. RDB-20-1063 (D.

Md.).

        3.       The Agencies filed their answers to both Complaints on July 7, 2020. ECF No. 18;

ECF No. 15 in No. RDB-20-1063.

        4.       The Parties agree that pursuant to the Administrative Procedure Act, review of

Plaintiffs’ claims in this case will be based on the Agencies’ administrative record for the 2020

Rule.3 Discovery is neither necessary nor appropriate. Accordingly, the Parties propose that the

Scheduling Order be modified to strike the following discovery-related deadlines:

        August 4, 2020: Report about deposition hours

        August 4, 2020: Deadline for conference about discovery of electronically stored

        information



1
 The 2019 Rule repealed a 2015 rule defining “waters of the United States” under the Clean
Water Act and reinstated the pre-2015 regulatory definition.
2
  Colorado v. EPA, No. 20-cv-1461, 2020 WL 3402325, at *13 (D. Colo. June 19, 2020) (staying
effective date of 2020 Rule in State of Colorado), appeal docketed, No. 20-1238 (10th Cir.).
Another court declined to preliminarily enjoin the 2020 Rule in a challenge brought by 17 States,
including Maryland, plus the District of Columbia and New York City. See California v.
Wheeler, No. 3:20-cv-03005-RS, 2020 WL 3403072, at *8 (N.D. Cal. June 19, 2020).
3
 The Agencies will file the certified index for the administrative record in this case soon, which
will include hyperlinks to each document’s location on regulations.gov. See
https://beta.regulations.gov/docket/EPA-HQ-OW-2018-0149 (docket for the 2020 Rule).

                                                  2
            Case 1:20-cv-01064-RDB Document 20 Filed 08/04/20 Page 3 of 5



       September 21, 2020: Plaintiff’s Rule 26(a)(2) disclosures

       October 19, 2020: Defendant’s Rule 26(a)(2) disclosures

       November 2, 2020: Plaintiff’s rebuttal Rule 26(a)(2) disclosures

       November 9, 2020: Rule 26(e)(2) supplementation of disclosures and responses

       December 3, 2020: Discovery deadline; submission of status report

       December 10, 2020: Requests for admission

       5.       Additionally, the Parties agree that a trial is neither necessary nor appropriate, as

the claims in this case should be decided after the conclusion of briefing on cross-motions for

summary judgment and a hearing (if one scheduled). Accordingly, the Parties request that the

Scheduling Order be modified to include the following deadlines and page limits for summary

judgment briefing:

       August 11, 2020: Defendants’ certified index of the administrative record

       September 3, 2020: Plaintiffs’ motion to challenge or supplement the administrative record

       January 6, 2021: Plaintiffs’ motion for summary judgment, limited to 45 pages

       February 22, 2021: Defendants’ combined response and cross-motion for summary

       judgment, limited to 45 pages

       April 7, 2021: Plaintiffs’ combined response and reply, limited to 30 pages

       May 7, 2021: Defendants’ reply, limited to 30 pages

       For the foregoing reasons and as described above, the Parties respectfully request that this

Court grant their joint motion to modify the Scheduling Order.




                                                 3
 Case 1:20-cv-01064-RDB Document 20 Filed 08/04/20 Page 4 of 5



Dated: August 4, 2020         Respectfully submitted,

                              /s/ Brittany Wright
                              BRITTANY WRIGHT
                              JON MUELLER
                              Chesapeake Bay Foundation, Inc.
                              6 Herndon Ave.
                              Annapolis, MD 21403
                              Telephone: (443) 482-2077 (Wright)
                                           (443) 482-2162 (Mueller)
                              Facsimile: (410) 268-6687
                              bwright@cbf.org
                              jmueller@cbf.org

                              Counsel for Plaintiffs


                        By:   /s/ Sonya J. Shea

                              SONYA J. SHEA
                              Trial Attorney
                              Environmental Defense Section
                              U.S. Department of Justice
                              999 18th Street, South Terrace, Suite 370
                              Denver, CO 80202
                              Telephone: (303) 844-7231
                              Facsimile: (303) 844-1350
                              sonya.shea@usdoj.gov

                              ERICA ZILIOLI
                              Trial Attorney
                              Environmental Defense Section
                              U.S. Department of Justice
                              P.O. Box 7611
                              Washington, D.C. 20044
                              Telephone: (202) 514-6390
                              Facsimile: (202) 514-8865
                              Erica.Zilioli@usdoj.gov

                              Counsel for Defendants




                                 4
          Case 1:20-cv-01064-RDB Document 20 Filed 08/04/20 Page 5 of 5



                                  CERTIFICATE OF SERVICE

        I hereby certify that, on August 4, 2020, I electronically transmitted the foregoing to the

Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic Filing to

registered counsel for all parties.

                                                      /s/ Brittany Wright
                                                      Brittany Wright
